      Case 4:19-cr-00087-RP-HCA Document 47 Filed 01/08/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA,                 )
                                          )   Criminal No. 4:19-CR-087
             v.                           )
                                          )   GOVERNMENT’S
BRANDEN GERRICK SMITH,                    )   SENTENCING MEMORANDUM
                                          )
             Defendant.                   )
                                          )

      The government files this sentencing memorandum in anticipation of the

sentencing hearing currently set for Monday, January 27, 2020, at 10:00am.

I.    INTRODUCTION

      On May 15, 2019, a grand jury in the Southern District of Iowa returned a one-

count Indictment charging Defendant Branden Gerrick SMITH with being a

prohibited person in possession of a firearm, on or about March 1, 2019, in violation

of Title 18, United States Code, Section 922(g)(1), 922(g)(9), and 924(a)(2).

Presentence Investigation Report, ECF No. 45, ¶ 1 (hereinafter “PSR”). On June 20,

2019, the grand jury returned a superseding indictment making no substantive

changes. PSR ¶ 2. Defendant pleaded guilty to Count One on August 6, 2019. PSR

¶ 3. There was no plea agreement and no additional counts to be dismissed. Id. ¶ 4.

      The government had no objections to the PSR. The government does not

anticipate presenting additional evidence or witnesses at sentencing.
       Case 4:19-cr-00087-RP-HCA Document 47 Filed 01/08/20 Page 2 of 4




II.    SENTENCING CALCULATION

       A.    Statutory Maximum and Minimum Sentence

       Based on Defendant’s plea of guilty to Count One, Defendant is subject to a

maximum sentence of ten years in prison and up to three years of supervised release.

A fine of up to $250,000 is permitted. PSR ¶¶ 92, 95, 99.

       B.    Sentencing Guidelines Calculation

       Defendant’s guidelines are calculated in presentence report paragraphs 15–24.

Defendant’s advisory guideline calculation is as follows:

             USSG § 2K2.1(4)(A) (base):                                  20

             USSG §3E1.1 (acceptance of responsibility):                 –3

             Total Offense Level:                                        17

             Criminal History Category                                   IV (9)

             Guideline Sentencing Range:                                 37–46 months

       The government agrees with this calculation.

III.   SENTENCING FACTORS & GOVERNMENT’S RECOMMENDATION

       The sentencing statutes inform this Court that it must impose a sentence

sufficient, but not greater than necessary, to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense; to afford

adequate deterrence to criminal conduct; to protect the public from further crimes of

the defendant; and to provide the defendant with needed educational or vocational

training, medical care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2). The Court, in determining the particular sentence to be

                                           2
      Case 4:19-cr-00087-RP-HCA Document 47 Filed 01/08/20 Page 3 of 4




imposed, shall also consider the nature and circumstances of the offense and the

history and characteristics of the defendant. 18 U.S.C. § 3553(a)(1). The sentence

must “avoid unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6).

      The government recommends a top-of-the-guideline sentence of imprisonment,

followed by a three year term of supervised release.

      As part of the instant offense, Defendant came to law enforcement’s attention

when his wife called police to report Defendant had been abusive over the past several

days and had left in his truck, threatened to end his life, and said he had a firearm.

PSR ¶ 7. Officers then located Defendant at a gas station, revving his engine and

yelling at his wife, who was in a separate car. Id. ¶ 8. Defendant took off from officers

at a high rate of speed, zig-zagging through the streets, eventually stopping at his

residence. Id. ¶ 9. Defendant exited the car, ignoring officer’s commands to stop, and

locked himself in the house, where officers eventually entered the house by force. Id.

Officers located a Hi-Point nine-millimeter rifle in the front passenger’s seat of

Defendant’s truck. Id. ¶ 10.

      Defendant’s criminal history reveals multiple convictions. In 2016, Defendant

was convicted of possession with intent to deliver methamphetamine. PSR ¶ 31. In

addition, Defendant has multiple domestic abuse convictions. Id. ¶¶ 29, 30, 32, 34.

The circumstances underlying each offense is concerning, especially in light of the

present offense. Defendant admits that his use of methamphetamine and alcohol has

led to domestic violence. Id. ¶¶ 68, 70, 71.

                                           3
       Case 4:19-cr-00087-RP-HCA Document 47 Filed 01/08/20 Page 4 of 4




       Defendant’s history of assaultive behavior and the nature of the instance

offense demonstrates a continued disregard for the law and presents a danger to the

community. The government believes a top-of-the-guideline sentence would be

sufficient but not greater than necessary to accomplish the goals of sentencing.

       WHEREFORE, the government requests the Court consider this sentencing

memorandum in determining the final sentence of Defendant.

                                                   Respectfully submitted,

                                                   Marc Krickbaum
                                                   United States Attorney

                                            By:    /s/ MacKenzie Benson Tubbs
                                                   MacKenzie Benson Tubbs
                                                   Assistant United States Attorney
                                                   U.S. Courthouse Annex
                                                   110 East Court Avenue, Suite 286
                                                   Des Moines, IA 50309
                                                   Tel: (515) 473-9300
                                                   Fax: (515) 473-9292
                                                   Email: mackenzie.benson.tubbs@usdoj.gov
CERTIFICATE OF SERVICE
I hereby certify that on January 8, 2020, I
electronically filed the foregoing with the Clerk of
Court using the CM ECF system. I hereby certify
that a copy of this document was served on the
parties or attorneys of record by:
     U.S. Mail        Fax     Hand Delivery
  X ECF/Electronic filing          Other means
ASSISTANT UNITED STATES ATTORNEY
By: /s/ MacKenzie Benson Tubbs




                                               4
